SILVER STAR CAPITAL HOLDINGS, INC. CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 I, Jack E. Owens, solely for the purpose of complying with 18 U.S.C.Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of2002, hereby certify that the report of Silver Star Capital Holdings, Inc. on Form 10-QSBfully complies withthe requirements of Section 13(a) or 15(d) of theSecurities Exchange Act of 1934 and that information contained in such Form10-QSB fairly presents in all material respects the financial condition and results of operations of Silver Star Capital Holdings,Inc. Date: October 19, 2007 /s/ Jack E. Owens Chief Financial Officer
